DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.


Drawings
The drawings were received on January 27, 2021.  These drawings are acceptable.


Specification
The substitute specification filed January 27, 2021 has been entered.


Allowable Subject Matter
Claims 1-8, 10-15, 18, 19, 21, 33 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:


However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “sensor for determining an orientation of the sensor in a gravity field, the sensor comprising:
a ball;
a rolling surface describing a generally concave shape on which said ball can roll inside the sensor;
a further surface arranged opposite said rolling surface; 
a first active optical component which is a light emitter;
a second active optical component which is a light detector for detecting light emitted by said light emitter;
a third active optical component which is a light emitter or is a light detector; wherein a region within which said ball can move inside the sensor is limited by at least said rolling surface and said further surface, and wherein 
said active optical components are on a first substrate and are arranged outside said region for emitting light through said rolling surface into said region and detecting light exiting said region through said rolling surface, respectively,

a sensor axis, the first substrate being arranged to extend in a direction perpendicular to the sensor axis, and
a shortest distance between the rolling surface and the first substrate differs for different points along the rolling surface, wherein the shortest distance between the rolling surface and the first substrate for the different points coincides with or is parallel to the sensor axis” (see at least Claim 1 – emphasis added); and
“sensor for determining an orientation of the sensor in a gravity field, the sensor comprising: 
a ball;
a rolling surface describing a generally concave shape on which said ball can roll inside the sensor;
a further surface arranged opposite said rolling surface; 
a first active optical component which is a light emitter;
a second active optical component which is a light detector for detecting light emitted by said light emitter;
a third active optical component which is a light emitter or is a light detector;
a sensor axis;
wherein a region within which said ball can move inside the sensor is limited by at least said rolling surface and said further surface,
wherein said active optical components are on a first substrate and are arranged outside said region for emitting light through said further surface into said region and detecting light exiting said region through said further surface, respectively, the first substrate being arranged to extend in a direction perpendicular to the sensor axis,
wherein a shortest distance between the rolling surface and the first substrate differs for different points along the rolling surface, and
wherein the shortest distance between the rolling surface and the first substrate for the different points coincides with or is parallel to the sensor axis” (see at least Claim 33 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623